Citation Nr: 9932905	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1994 by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Paul, 
Minnesota. 


FINDINGS OF FACT

1.  On January 20, 1999, the Board issued a decision in the 
veteran's appeal.

2. On January 20, 1999, additional evidence, which was 
relevant to the issue on appeal to the Board, was received 
at the Board from the veteran.


CONCLUSION OF LAW

A vacate of the Board's decision of January 20, 1999, is 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 20.1304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that an appellant will be 
granted a period of 90 days following the mailing of notice 
to him that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which he may submit additional evidence.  38 C.F.R. 
§ 20.1304 (1999).

In the veteran's case, the RO notified him on November 24, 
1998, that his appeal was being transferred to the Board.  
Through his representative, he submitted as additional 
evidence a report by a physician, which, the Board finds, was 
relevant to the issue before the Board.  The additional 
evidence was received at the Board on January 20, 1999, the 
same date on which the Board promulgated a decision, and 
within the 90 day period allowed for submission of additional 
evidence.  In such circumstances, the Board finds that the 
decision of January 20, 1999, should be vacated and a new 
decision promulgated, after consideration of the additional 
evidence.  38 C.F.R. § 20.1304 (1999).


ORDER

The decision of the Board promulgated on January 20, 1999, is 
hereby vacated.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

